Citation Nr: 1143263	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the residuals of a left ankle injury.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to September 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claims for service connection for the residuals of a left ankle injury and for a left knee disorder. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In written correspondence in December 2010 and at the time of his August 2011 Board hearing, the Veteran directly submitted to the Board additional evidence regarding his service connection claims.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.

The issue of service connection for a left knee condition, to include as secondary to the service-connected residuals of a left ankle condition, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has a current left ankle condition.  

2.  The Veteran experienced a left ankle sprain during his military service which was treated from June to July 1971.

3.  There is an approximate balance of competent favorable and unfavorable evidence to relate the Veteran's current residuals of a left ankle injury to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the residuals of a left ankle injury were incurred within a presumptive period after active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 et seq.; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, regarding the Veteran's claim for service connection for the residuals of a left ankle injury is being granted and the claim for a left knee disorder is being remanded for further development.  Therefore, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis - Service Connection for the Residuals of a Left Ankle Injury

The Veteran has asserted that he experiences a left ankle disorder that is a residual of a sprain which he experienced during his military service.  See the Veteran's March 2008 claim.

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the Veteran was provided with a VA orthopedic examination September 2008 that diagnosed him with "very slight DJD (degenerative joint disease," "with some very slight spurring off of the very distal aspect of the medical malleolus," as shown by x-ray evidence.  Furthermore, the Veteran submitted a number of private treatment records that show a diagnosis of and treatment for a current left ankle condition.  These include records dated in September 2010 from S. Hoisington, MD, which indicated a diagnosis of mild arthritic spurring, ankle and subtalar synovitis, first metatarsal phalangeal arthritis mild thinning of the ankle cartilage, as well as a chronic tear of the anterior talofibular ligament.  These diagnoses were supported by a review of x-ray and magnetic resonance imaging (MRI) of the Veteran's left ankle.  These diagnoses were also supported by the November 2010 diagnosis submitted from S. Solomon, MD.  As such, the Veteran clearly experiences a current left ankle disorder that may be considered for service connection.

The second requirement for a service-connected disability is of an in-service occurrence or aggravation of the injury.  Shedden, 381 F.3d at 1167.  In this regard, the Veteran's service treatment records (STRs) clearly show that in June 1971, the Veteran was treated for a left ankle sprain.  The x-ray at the time were negative; however, the Veteran was treated with a cast and restricted duties for three weeks.  Therefore, the Veteran clearly experienced such an injury during his military service.  

The third requirement for any service-connection claim is the existence of a causal connection (nexus) between the in-service event and the Veteran's current disability.  Shedden v. Principi, 381 F.3d at 1167.  Regarding the medical evidence, the record contains several favorable medical opinions and one unfavorable medical opinion regarding this issue.  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the negative medical opinion, the Veteran was provided with a VA orthopedic examination in September 2008.  At that time, the examiner reviewed the Veteran's history, and reviewed his current condition including the x-ray evidence.  However, the examiner concluded that, although the Veteran manifested with slight degenerative joint disease, "his radiographs do not indicate an accelerated arthritis," thereby not showing evidence of "post traumatic arthritis."  Therefore, the VA orthopedic examiner concluded that it was less likely as not that the Veteran's left ankle disorder is related to his in-service sprain.  This opinion was provided by a qualified medical examiner with a rationale supported by the evidence of record, and from an examiner with no interest in the outcome of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007 (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Therefore, September 2008 VA orthopedic examiner's opinion provides probative evidence against the Veteran's claim.

Regarding the positive opinions, the Veteran submitted a private treatment record from T. Fiorentino, MD, dated in April 2007, which indicated that the Veteran's service injury is the probable cause of his arthritis.  However, Dr. Fiorentino's opinion was provided without any supporting rationale and is of little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (a medical opinion that contains only data and conclusions is accorded no weight).

However, the Veteran also submitted private treatment records from Dr. Hoisington dated in September and October 2010 and March 2011, which indicated that after a review of the MRI and x-ray evidence, the Veteran exhibited symptoms of arthritis and a chronic tear of the anterior talofibular ligament that were both "likely related to a previous avulsion injury."  Dr. Hoisington noted that the anterior talofibular ligament is "commonly torn in an ankle sprain."  The Veteran also submitted a private treatment record from Dr. Solomon which indicated that the Veteran had a chronic anterior talofibular ligament tear and the spur from the tip of the medical malleolus which were probably related to an old avulsion injury, i.e. his in-service sprain.  Dr. Hoisington and Dr. Solomon's opinions are supported by the evidence of record, as well as by x-ray and MRI review of the Veteran's joints.  However, the Board notes that these opinions may be to some extent influenced by a desire to support their patient's position.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the private treatment records supply some probative evidence in favor of the Veteran's claim for service connection for the residuals of a left ankle sprain; however, these records were provided by separate physicians and supported by a review of MRI evidence, which may be of greater value in assessing the Veteran's position.  Therefore, the Board concludes that there is probative medical evidence both in favor of and against the nexus element of the Veteran's claim.  

The Board notes that a disorder may be service connected if the evidence of record reveals that the Veteran currently experiences a chronic disorder that was present in service, or when he shows continuity of symptomatology of a disorder from the time of service to the present.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration that the Veteran currently experiences a chronic disorder which was found during service or continuity of symptomatology of such a disorder from service is an alternative method of demonstrating the second and third elements of service connection discussed above.  Savage, 10 Vet. App. at 495-496. 

In this regard, the Veteran has asserted that he has had ongoing pain since the time of his injury in 1971.  See the September 2008 VA orthopedic examination; see also the private treatment records dated in April 2007 from Dr. Fiorentino, and in September and October 2010 from Dr. Hoisington.  Of particular note, the Veteran indicated that at the time of his separation from service, if he emphasized his left ankle injury, he would be required to remain in service until it improved.  See the Veteran's February 2009 notice of disagreement (NOD), January 2010 substantive appeal (VA Form 9), and the hearing transcript pges. 6-8, 14-16, 18.  
The Veteran's spouse also indicated that she witnessed the Veteran complain of this problem from a time starting about 10 years after his service.  See the hearing transcript pges. 12-13.  The Veteran indicated that he did not submit a claim for this issue earlier because he thought such claims were only for combat related injuries.  Id. pg. 11.  The Board also notes that the Veteran directed the AOJ to obtain certain treatment records, which may have supported his description of his history, but these records are no longer available.  See the Veteran's March 2008 claim, the April 2008 response from Dr. P. Carton, the Veteran's January 2010 statement, and the hearing transcript pg. 7.

In this regard, the Veteran is competent to indicate experiencing continuous symptoms of pain as the residuals of his left ankle sprain from the time of his release from active duty.  See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. at 25.  

In this regard, the Veteran's separation examination indicated that his feet and lower extremities were normal.  The Veteran's STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  However, the Veteran has indicated that he was inclined not to report any further left ankle issues at the time of his service because he wanted to be let out.  See the Veteran's February 2009 NOD, the January 2010 VA Form 9, and the hearing transcript pges. 15, 18.  As such, the Veteran's current statements show that he either provided misleading information at the time of his separation examination or now.  In this regard, the Veteran's statements at present are clearly of a self-interested and contradictory nature, thereby to some extent reducing his credibility.  As such, the Veteran has provided some evidence of a relevant history, but his statements are of limited credibility. 

A review of this evidence shows that there is a balance of favorable medical evidence and some lay evidence of limited credibility in favor of the Veteran's claim.  In this regard, the Board concludes that the evidence in favor of finding a connection between the Veteran's current left ankle disorder and his military service is in equipoise.  In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to whether the Veteran's current left ankle disorder is connected to his in-service injury is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran experiences the residuals of a left ankle sprain due to the June 1971 injury.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, the weight of the evidence as to a connection between the Veteran's military service and his current residuals of a left ankle injury is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, a finding in favor of service connection for the residuals of a left ankle injury is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected residuals of a left ankle injury is not before the Board at this time.  Only when the AOJ rates the Veteran's residuals of a left ankle injury will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


ORDER

Service connection for the residuals of a left ankle injury, to include a chronic tear of the anterior talofibular ligament and a small bone spur at the tip of the medical malleolus is granted.  


REMAND

Regarding the Veteran's claim for service connection for a left knee disorder, to include as secondary to the Veteran's service-connected residuals of a left ankle sprain, the Board concludes that further development of the evidence remains necessary.  

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995).  However, secondary service connection is not available for a nonservice-connected disability that impacts or aggravates a potentially service-connected disability.  Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997).  

In this regard, the Veteran submitted an opinion dated in January 2009 from Dr. Fiorentino, which indicated that the Veteran's residuals of a left ankle injury caused a "predilection for his gouty arthritis to resurface in that joint."  As such, this opinion indicated that the Veteran's left knee disorder was in effect the result of a nonservice-connected disorder being aggravated by a service-connected disorder that may not be service-connected.  However, the Veteran also submitted an opinion from Dr. Solomon dated in July 2011 that indicated that the Veteran's gout was not a factor in his current left leg disorders, directly contradicting the opinion from Dr. Fiorentino.  Dr. Solomon also indicated in a November 2010 private treatment record that the Veteran's sprain may have caused his current knee problems.  As such, this opinion is purely speculative in nature and is not sufficient to allow the Board to grant the Veteran's claims.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Therefore, the private medical evidence is simply inadequate to allow the Board to grant the Veteran's left knee disorder claim at this time.  

The Veteran was also provided with a VA orthopedic examination in September 2008.  At that time, the examiner indicated that any subsequent knee symptoms were not due to any residuals of a left ankle injury.  However, as indicated above, the Board has concluded that the Veteran does experience certain current residuals of his in-service left ankle injury.  When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. at 312; see also Stefl v. Nicholson, 21 Vet. App. at 123.  The Veteran has submitted substantial further private treatment records relating to his claim, including x-ray and MRI evidence.  Further, the Board has concluded that the VA orthopedic examiner's conclusions may have been different in light of this new evidence received.  

Therefore, the Board concludes that with the new evidence submitted by the Veteran and contentions presented subsequent to the September 2008 VA orthopedic examination, a new VA medical examination should be conducted and a new opinion provided regarding any relationship between his left knee disorder and his military service.  The examination should be provided by a physician, preferably a relevant specialist who has not previously examined the Veteran, and the examiner must fully review the history and treatment of the Veteran's residuals of a left ankle injury as well as the history of his left knee disorder and any other relevant history contained within the record or obtained subsequent to this remand, and provide a complete diagnosis and etiology for the Veteran's left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for a VA orthopedic examination of the Veteran, by an appropriate specialist, to determine the nature and etiology of his current left knee disorder.  The examiner should be (if possible) a physician who has not previously examined the Veteran.  The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner must specifically answer the following questions:

(A)	Is it at least as likely as not that the Veteran's current left knee disorder is directly due to his military service, including his in-service left ankle injury?

(B)	If the answer to the above is no, is it at least as likely as not that the Veteran's currently left knee disorder order is caused by his service-connected residuals of a left ankle sprain?

(C)	In the alternative, is it at least as likely as not that the Veteran's left knee disorder is aggravated beyond its natural progression by his service-connected residuals of a left ankle sprain?

(D)	If the answer to (C) is yes, to the extent possible, please identify the baseline level of the left knee disorder (prior to aggravation) and the permanent, measurable increase in the severity of the current left knee disorder.

(E)	Please provide a complete explanation for any conclusions provided.  If any of the above questions cannot be answered, please explain why.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

2.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

3.	Readjudicate the Veteran's claims for service connection for a left knee disorder.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  Adjudication of the service connection claim for a left knee disorder should consider the applicability of 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


